
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2377
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 16, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To direct the Secretary of Education to
		  establish and administer an awards program recognizing excellence exhibited by
		  public school system employees providing services to students in
		  pre-kindergarten through higher education.
	
	
		1.FindingsThe Congress finds as follows:
			(1)The term classified school
			 employee refers to employees working in pre-kindergarten through higher
			 education, in the following nine job families:
				(A)Paraprofessionals.
				(B)Clerical services.
				(C)Custodial and maintenance services.
				(D)Transportation services.
				(E)Food services.
				(F)Skilled trades.
				(G)Health and student services.
				(H)Security services.
				(I)Technical services.
				(2)Classified school employees provide
			 valuable service to public schools in the United States.
			(3)Classified school employees provide
			 essential services, such as transportation, facilities maintenance and
			 operations, food service, safety, and health care.
			(4)Classified school employees play a vital
			 role in providing for the welfare and safety of students.
			(5)Classified school employees strive for
			 excellence in all areas of service to the education community.
			(6)Exemplary classified school employees
			 should be recognized for their outstanding contributions to quality education
			 in the United States.
			2.Recognition program established
			(a)In generalThe Secretary of Education shall establish
			 and administer a national recognition program to be known as the
			 National Classified School Employees of the Year Awards. The
			 purpose of the program shall be to recognize and promote the commitment and
			 excellence exhibited by employees within certain occupational specialties in
			 public schools who provide exemplary service to students in pre-kindergarten
			 through higher education.
			(b)Occupational specialties
				(1)In generalThe occupational specialties referred to in
			 subsection (a) are the following:
					(A)Paraprofessionals.
					(B)Clerical and administrative
			 services.
					(C)Transportation services.
					(D)Food and nutrition services.
					(E)Custodial and maintenance services.
					(F)Security services.
					(G)Health and student services.
					(H)Technical services.
					(I)Skilled trades.
					(2)Number of awardsPrior to March 31 of each year (beginning
			 with the second calendar year that begins after the date of the enactment of
			 this Act), the Secretary shall select an employee from each occupational
			 specialty described in paragraph (1) to receive an award under the recognition
			 program.
				(c)Selection process
				(1)Nomination processNot later than November 1 of each year
			 (beginning with the first calendar year that begins after the date of the
			 enactment of this Act), the Secretary shall solicit nominations from each
			 occupational specialty described in subsection (b)(1) from the chief State
			 school officer of each State. The chief State school officer of each State
			 shall consider nominations submitted by the following:
					(A)Local educational agencies.
					(B)School administrators.
					(C)Professional associations.
					(D)Labor unions.
					(E)Any other group determined appropriate by
			 the Secretary.
					(2)DemonstrationEach nomination shall be submitted to the
			 Secretary by a chief State school officer in such manner as the Secretary may
			 require and shall contain, at a minimum, demonstrations of excellence in the
			 following areas:
					(A)Work performance.
					(B)School and community involvement.
					(C)Leadership and commitment.
					(D)Local support.
					(E)Enhancement of classified school employees’
			 image in the community and schools.
					(F)Any other area of superior performance,
			 such as health and safety promotion or efficient use of energy or other
			 resources.
					(3)SelectionThe Secretary shall develop uniform
			 national guidelines for evaluating nominations submitted under paragraph (2) in
			 order to select the most deserving nominees based on the demonstrations made in
			 the areas described in such paragraph.
				(d)DefinitionsThe terms used in this Act shall have the
			 meaning given such terms in section 9101 of the
			 Elementary and Secondary Education Act 1965 (20 U.S.C. 7801).
			
	
		
			Passed the House of
			 Representatives March 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
